Michigan Territory ss. supreme court of September term in the YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY ONE,
James Jackson complains of John Stiles, in custody, &c for this, to wit, that whereas the United States on the thirtieth day of May in the year one thousand eight hundred and eleven in the Territory of Michigan and within the jurisdiction of this Court had demised, set and to farm let, to the said James Jackson, one messuage or dwelling House, six hundred acres of arable land, six hundred acres of pasture land, six hundred acres of meadow land, six hundred acres of wood land, and six hundred acres of land covered with water with the appurtenances situate lying and being in the County of Monroe in the Territory aforesaid. To have and to hold the said tenements, with the appurtenances unto the said James Jackson and his assigns, until the full end and term of Twenty one years from thence next ensuing, and fully to be complete and ended. By virtue of which said demise, the said James Jackson entered into the tenements aforesaid, with the appurtenances, and was possessed thereof, until the said John Stiles afterwards to wit on the thirtieth day of May one thousand eight hundred and eleven with force and arms &c, entered in and upon the tenements aforesaid with the appurtenances, in the possession of the said James Jackson aforesaid, and *673then and there ejected, expelled and amoved the said James Jackson from his said farm, his said term thereof being not yet ended, and kept out and still keeps out the said James Jackson so expelled, ejected and amoved from his said possession, and then and there did other injuries to him, against the peace of the United States, and to the great damage of the said James Jackson; wherefore he says he is injured, and hath damage to the value of Five Thousand dollars; and therefore he brings suit &c Pledges of prosecution
John Doe
Richard Roe
James Jackson puts in his place Woodbridge and Lanman his Attoys against John Siles in a plea of tresspass and ejectment.
To Mr Francis Poulin tenant in possession of the premises in the foregoing declaration of ejectment mentioned, or of some part thereof.
Sir,
I am informed that you are in possession of, or claim title to, the premises in this declaration mentioned or some part thereof, and I being sued in this action as a casual ejector, and having no claim or title to the said premises, do advise you to appear at the next Supreme Court to be holden at Detroit within and for the Territory of Michigan on the third monday of September next at the Council House in said City in person or by some Attorney, and then and there by rul of said Court, to cause yourself to be made defendant in my stead, otherwise I shall suffer Judgment to be entered against me by default and you will be turned out of possession. Monroe
Yours &c,
John Stiles,
August sixteenth one thousand eight hundred and twenty one
Michigan ss. I have this day served a declaration and notice of which the foregoing are true copies by leaving the same in the hands of the be-forenamed Francis Poulin, upon the premises in sd declaration mentioned or some part thereof. August eighteenth — one thousand eight hundred and twenty one.
Sworn before Samuel Egnew
me this 21st day Cornor Co Monrow
of August 1821
Chas Jas. Lanman
Justice of Peace
County of Monroe.